Citation Nr: 0916528	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant is a veteran for the purpose of 
establishing basic eligibility for VA benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant alleges he had active service with a Philippine 
guerrilla unit during World War II.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from an 
April 2006 decisional letter of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines that 
denied the appellant's claim seeking VA benefits because he 
did not have qualifying service.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008).  .


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces; his service in the U.S. Merchant Marine 
Cadet Corps from 1947 to 1949 is not considered active duty 
service, and is not qualifying service for establishing 
veteran status.  


CONCLUSION OF LAW

The appellant is not a veteran, and is not eligible for VA 
benefits.  38 U.S.C.A. §§ 101, 107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.1, 3.6, 3.7(x)(15), 3.40, 3.41, 3.203 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does 
not apply in the instant case.  The only issue before the 
Board is whether the appellant had qualifying service to 
establish veteran status; if not, he is not a proper claimant 
for VA benefits.  See  Aguilar v. Derwinski, 2 Vet. App. 21, 
23 (1991) (stating that a veteran who fails to submit 
appropriate evidence of service never attains the status of 
claimant); see also Sarmiento v. Brown, 7 Vet. App. 80, 86 
(1994).  The record includes service department certification 
of nonservice.  Because qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications of service are 
binding (and dispositive unless there is evidence suggesting 
that a request for recertification of service is necessary), 
the Board's review is limited to interpreting the pertinent 
law and regulations.  See Soria v. Brown, 118 F.3d 747, 749 
(finding there was no error where service department 
certification was required, and VA treated the service 
department's decision on such matter as conclusive and 
binding on the VA).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  

Nonetheless, the RO sent the appellant a letter in January 
2007 explaining the evidence necessary to substantiate the 
appellant's claim, the evidence VA was responsible for 
securing, and the evidence he was responsible for providing.  
A March 2007 statement of the case explained the basis for 
the denials of the claim, outlined the evidence considered, 
and outlined the controlling regulations.  The appellant has 
not submitted any evidence suggesting that recertification of 
his service or nonservice is necessary.  

B.	Factual Background

The appellant alleges that he had active service with a 
Philippine guerrilla unit from April 1943 to December 1945.  
Initially he submitted a Philippine Veterans Affairs Office 
(PVAO) Form-4 indicating he served with "Co., B staff 3rd 
Pamp Regt 2nd Bn RC-7" as a 2Lt., and that his name was 
carried in the Hukbalahap Roster PD 1207.  He also submitted 
a document showing his appointment to the U.S. Merchant 
Marine Cadet Corps in 1947, and another document showing his 
appointment to be an ensign in the Philippine navy in 1951.  

The information provided by the appellant regarding his 
guerilla service was forwarded for Service Department 
certification of his service.  In December 2003, the National 
Personnel Records Center (NPRC) certified "subject has no 
service as a member of the Philippine Commonwealth Army, 
including recognized guerillas, in the service of the United 
States Armed Forces.  Only Companies HQ & HQ'S E&F were given 
credit for service in the 3rd Pampanga Regt. 2nd Battalion for 
the ECLGA."  

In support the appellant has since submitted an April 2004 
affidavit from a Chairman-emeritus HukVets attesting that the 
appellant served in the Hukbalahap underground guerrilla 
resistance, but missed out on certification as a guerrilla 
because he had left for the United States to enter the 
Merchant Marine Academy in January 1947 (from which he 
graduated in December 1950).  He has also submitted documents 
showing he served as a U.S. Merchant Marine cadet from 1947 
to 1949, and another (1991) PVAO-4 form certifying that he 
had service with the ECLGA, but not providing information 
that would suggest a request for recertification was 
necessary (e..g., indicating he served in companies HQ or 
HQ'S E or F.  

C.	Legal Criteria and Analysis

VA Compensation and Pension Benefits are payable to veterans 
who meet evidentiary/qualifying requirements.  38 U.S.C.A. §§ 
1110, 1521.  

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 101; 
38 C.F.R. § 3.1(d).  

Recognized Philippine guerrilla service (under a commissioned 
U.S. officer or a commissioned officer of the Commonwealth 
Army, recognized by and cooperating with U.S. Forces) is 
qualifying service for VA compensation purposes.  38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.40.  Service department certifications 
will be accepted as establishing both recognized guerrilla 
service and unrecognized guerrilla service (under a U.S. 
commissioned officer, or a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the U.S. 
Armed Forces or).  38 C.F.R. § 3.40(d)(2).  The active 
service of members of the irregular forces guerrilla will be 
the period certified by the service department.  38 C.F.R. 
§ 3.41(d); see also Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

United States Merchant Seamen who served on blockade ships in 
support of Operation Mulberry during World War II and 
American Merchant Marines who were in Oceangoing Service 
during the period of armed conflict from December 7, 1941, 
through August 15, 1945, are considered to have had active 
service.  38 C.F.R. § 3.7(x)(14), (15).

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203(c); Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 
2008).  

The appellant has not submitted any documents that would meet 
the first requirement of 38 C.F.R. § 3.203(a); he has not 
submitted a DD Form 214, a Certification of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge from the U.S. Armed Forces.  Therefore, VA sought 
service department verification of whether the appellant 
served in the U.S. Armed Forces in the Philippines (and 
specifically whether he had guerrilla service as alleged).  
Based on this information, in December 2003, the NPRC 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces, 
and explaining, in essence, that service in the appellant's 
alleged unit of service was not recognized service.  This 
certification is binding on VA.  VA has no authority to 
change or amend the finding.  Duro, 2 Vet. App. at 532.  If a 
change of service department certification is what the 
appellant seeks, his remedy lies with the service department 
and not with VA.  See Palor v. Nicholson, 21 Vet. App. 325, 
330 (2007) ("[I]f the United States service department 
refuses to verify the applicant's claimed service, the 
applicant's only recourse lies within the relevant service 
department, not the VA." (quoting Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997))).  

The appellant has not provided any further information  that 
would warrant a request for re-certification of his 
service/nonservice by the service department, and VA must 
abide by the service department's certification.  See 
Sarmiento, 7 Vet. App. at 85.  In that regard, the Board 
notes that the appellant has submitted a PVAO-4 certification 
indicating that he served with the ECLGA as a private.  As 
noted above, this is not information that requires a request 
for recertification, as it does not identify a service in an 
ECLGA unit that was recognized.  Consequently, the Board must 
is bound by the certification of nonservice that was provided 
in December 2003.  See 38 C.F.R. § 3.41(d).  Arguing against 
this, the Veteran has submitting a photocopy of a news-
clipping which discusses Almero v. INS, 18 F. 3d.757 (9th 
Cir. 1994) to support his contention that VA must consider 
certifications of service by Philippine entities.  
Significantly, in Soria, supra, the U.S. Court of Appeals for 
the Federal Circuit specifically rejected that argument, 
noting that the statutory provision on which the 9th Circuit 
relied in Almero was specific to immigration and 
naturalization issues, and did not apply to such issues as 
veteran's status.  

The Board notes that in a March 2004 letter a " Chairman-
Emeritus of HukVets attests that the appellant was a member 
of the Hukbalahap Anti-Japanese Resistance Movement.  Such 
certification of anti-Japanese activity may not be accepted 
as establishing guerrilla service.  38 C.F.R. § 3.41(d)(2).  

Regarding the appellant's alternative theory of entitlement 
to veteran status, i.e., his service as a cadet in the 
American Merchant Marine beginning in 1947, such service is 
not considered active military service, and therefore does 
not serve to establish veteran status.  38 C.F.R. § 
3.7(x)(15).  

Accordingly, the Board finds the appellant did not have the 
requisite service and is not a veteran so as to establish 
basic eligibility for VA benefits.  Since the law is 
dispositive in this matter, the claim must be denied because 
of the absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

The appeal to establish veteran status for the appellant and 
his basic entitlement to VA benefits is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


